EXHIBIT 10.3






When Recorded Return To:




Evergreen Clean Energy, LLC 3rd Floor, Vintage Building No. 3 4626 North 300
West Provo, Utah 84604 Telephone: 801-404-3943

Attention: Dean Rostrom and Mark Burdge

______________________________________________________________________________

DEED OF TRUST AND SECURITY AGREEMENT



FROM




RASER POWER SYSTEMS, LLC, a Delaware limited liability company



(as Trustor, Debtor and Grantor)






TO




[
___________________________________
[insert Trustee’s name]] for the benefit of

Evergreen Clean Energy, LLC, a Delaware limited liability company (Beneficiary,
Secured Party and Grantee)



October 28, 2010

RECITALS




A. Grantor has executed that certain Letter Agreement and Grantor’s parent
company has executed that certain Secured Promissory Note of even date herewith
(the “Promissory Note”) pursuant to which the Beneficiary has agreed to extend a
loan in the principal amount of up to $2,500,000 (the “Loan”) to Grantor’s
parent company upon the terms and conditions set forth in the Promissory Note,
and Grantor desires to enter into the terms and conditions of this Deed of Trust
as security for the Promissory Note.

B. The Beneficiary desires to secure the payment and performance of the
Obligations (as defined below).



ARTICLE I DEFINITIONS




Section 1.1 Definitions. In addition to the terms defined elsewhere in this Deed
of Trust, the following terms shall have the meanings specified in this Section
1.1, unless the context clearly requires otherwise. The terms defined herein
include the plural as well as the singular.

Deed of Trust shall mean this Deed of Trust and Security Agreement, as it may be
amended or supplemented from time to time.

--------------------------------------------------------------------------------

Event of Default shall have the meaning specified in Section 4.1.

Indebtedness shall mean any and all advances, debts, obligations and liabilities
of the Grantor under or pursuant to the Promissory Note, and any amendments,
renewals, replacements, substitutions and extensions thereof.

Lien shall mean any statutory or common law consensual or non-consensual
mortgage, pledge, grant, security interest, lien, encumbrance or charge of any
kind against property, including, without limitation, any conditional sale or
other title retention transaction, any lease transaction in the nature of a
security interest and any security interest under the Uniform Commercial Code.

Material Adverse Effect shall mean (a) a material adverse effect on the
financial condition, results of operation, business, or property of Grantor, and
its subsidiaries, considered in the aggregate, or (b) an adverse effect on the
ability of Grantor to perform its obligations under this Deed of Trust.

Obligations shall mean all indebtedness, obligations and liabilities of the
Grantor to the Trustee and Beneficiary under this Deed of Trust and the
Promissory Note.

Permitted Encumbrances shall mean as to the property specifically described in
Granting Clause I, the restrictions, exceptions, reservations, conditions,
limitations, interests and other matters which are set forth or referred to in
Appendix “B” hereto.

Rents and Profits shall mean all of the rents, revenue, income, profits, and
proceeds derived and to be derived from the Trust Estate or any portion thereof,
or arising from the use or enjoyment of any portion thereof, all proceeds
payable under any policy of insurance covering loss of rents resulting from
untenantability caused by damage to any part of the Trust Estate, together with
any sums of money that may now or at any time hereafter be or become due and
payable to the Grantor by virtue of any and all royalties, overriding royalties,
present and future oil, gas, mineral and mining leases covering the Trust Estate
or any portion thereof, and all proceeds and other amounts paid or owing to the
Grantor under or pursuant to any and all contracts and bonds relating to the
construction or renovation of the Trust Estate.

Taxes and Charges shall mean all real estate and personal property and use
taxes, water, gas, sewer, electricity and other utility rates and charges,
charges for any easement, license or agreement maintained for the benefit of the
Trust Estate, and all other taxes, maintenance fees, charges and assessments and
any interest, costs or penalties with respect thereto, of any kind and nature
which at any time may be assessed, levied or imposed upon the Trust Estate, or
the ownership, use, occupancy or enjoyment of them.

Trust Estate shall have the meaning specified in Section 2.1.

Uniform Commercial Code shall mean the Uniform Commercial Code of any state in
which any of the Trust Estate is located.



ARTICLE II GRANTING CLAUSES




Section 2.1 Granting Clauses. In order to secure the Obligations, whether such
Obligations are

--------------------------------------------------------------------------------

made pursuant to a commitment, made at the option of the Beneficiary, made after
a reduction to zero or other balance or made otherwise, and to declare the terms
and conditions upon which the Obligations are to be secured, the Grantor, in
consideration of the premises, does hereby grant, bargain, sell, alienate,
convey, assign, transfer, mortgage, hypothecate, pledge, set over and confirm
unto the Trustee, in trust with power of sale and right of entry, for the
benefit of the Beneficiary, all property, rights, privileges and franchises of
the Grantor of every kind and description, real, personal or mixed, tangible or
intangible, whether now owned or hereafter acquired by the Grantor wherever
located, in and to the following described property (all of which is hereinafter
called the “Trust Estate”):



I




All right, title and interest of the Grantor in and to all fee and leasehold
estates in real property described in Appendix “A” hereto (“Land”), subject in
each case to those matters, if any, set forth in such Appendix “B” hereto,
together with all minerals and mineral rights, which are, have been, or may be
used on or in connection with, or are appurtenant to, or located on or
underlying, or in any way associated with, the Land, including, but not limited
to, the rights listed on Appendix “A” hereto; and



II




All right, title and interest of the Grantor in and to all other estates and
interests in real property now owned, or hereafter acquired, by the Grantor and
located on or benefiting the Land, including, without limitation, all fixtures,
easements, permits, licenses and rights of way comprising real property;

TOGETHER WITH all and singular the rights, privileges, tenements, hereditaments
and appurtenances belonging or in anywise appertaining to the aforesaid property
or any part thereof, with the reversion and reversions, remainder and remainders
and all Rents and Profits and other rents, income, revenues, profits, cash,
proceeds, products and benefits at any time derived, received or had from any
and all of the above-described property of the Grantor and all deposits or other
accounts into which the same may be deposited.

TO HAVE AND TO HOLD all and singular the Trust Estate unto the Trustee and its
substitutes, successors, and assigns for the uses and purposes set forth herein,
in trust, forever, to secure the payment and performance of the Obligations,
including, without limitation, the due performance of the covenants, agreements
and provisions herein contained, and for the uses and purposes and upon the
terms, conditions, provisos and agreements hereinafter expressed and declared.

ARTICLE III PARTICULAR REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE GRANTOR

The Grantor represents warrants and covenants with the Beneficiary as follows:

Section 3.1 Authority to Execute and Deliver this Deed of Trust; All Action
Taken; Enforceable Obligations. The Grantor is authorized under its governing
documents and all applicable laws

--------------------------------------------------------------------------------

and by corporate action to execute and deliver this Deed of Trust; and this Deed
of Trust is, and any amendment, supplement or restatement of this Deed of Trust,
when executed and delivered will be, the legal, valid and binding obligations of
the Grantor which are enforceable in accordance with their respective terms,
subject only to limitations on enforceability imposed by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and general equitable principles.

Section 3.2 Authority to Convey Trust Estate; No Liens: Exception for Permitted
Encumbrances; Grantor to Defend Title and Remove Liens. The Grantor has good and
indefeasable title to all fee and leasehold estates in real property included in
the Trust Estate, good and marketable title to all personal property included in
the Trust Estate, and good right and lawful authority to mortgage and convey the
Trust Estate for the purposes herein expressed. The Trust Estate is free and
clear of any Lien affecting the title thereto, except Permitted Encumbrances.
The Grantor will, so long as any of the Obligations shall remain unpaid,
maintain and preserve the Lien of this Deed of Trust superior to all other
Liens, other than Permitted Encumbrances, and will bind itself, its successors
and assigns to forever warrant and defend the title to the Trust Estate against
any and all claims and demands other than Permitted Encumbrances.

Section 3.3 No Encumbrances on Trust Estate. The Grantor will not create, incur,
suffer or permit to exist any Lien on any of the Trust Estate, except for
Permitted Encumbrances. Except for claims giving rise to Permitted Encumbrances,
the Grantor will promptly pay or discharge any and all obligations for or on
account of which any such Lien might exist.

Section 3.4 Payment of Taxes and Charges. Except to the extent the subject of a
Good Faith Contest, the Grantor will duly pay and discharge, or cause to be paid
and discharged, the Taxes and Charges before they are delinquent, and upon the
Trustee’s request, the Grantor will furnish to the Trustee certificates showing
that the Taxes and Charges have been paid when due, unless such Taxes and
Charges shall be contested in good faith by appropriate actions or legal
proceedings and the Grantor shall establish adequate reserves therefor.

Section 3.5 Sale or Transfer of Trust Estate. The Grantor shall not sell, lease
or transfer all or any part of the Trust Estate to any person or entity unless
and only to the extent permitted in the Promissory Note.

Section 3.6 Payment of Obligations. The Grantor will duly and punctually pay all
amounts due under the Obligations, at the dates and places and in the manner
provided in the Promissory Note, and all other sums becoming due hereunder.

Section 3.7 Preservation of Franchises and Compliance with Laws. The Grantor
will take or cause to be taken all such action as may from time to time be
necessary to obtain, preserve and renew all franchises, rights of way,
easements, permits, and licenses now or hereafter granted or upon it conferred
necessary to the operations of the Grantor on the Land, and will comply in all
material respects with all laws, ordinances, regulations, and requirements
applicable to it or the Trust Estate, except to the extent failure to so comply
could not reasonably be expected to result in a Material Adverse Effect.

Section 3.08 Beneficiary’s Right to Expend Money to Protect Trust Estate. From
time to time,

--------------------------------------------------------------------------------

the Beneficiary may, in its sole discretion, but shall not be obligated to,
advance funds on behalf of the Grantor, in order to ensure compliance with any
covenant or agreement of the Grantor made in or pursuant to this Deed of Trust,
to preserve or protect any right or interest of the Beneficiary in the Trust
Estate or under or pursuant to this Deed of Trust, including, without
limitation, the payment of any insurance premiums or taxes and the satisfaction
or discharge of any judgment or any Lien upon the Trust Estate other than
Permitted Encumbrances; provided, however, that the making of any such advance
by the Beneficiary shall not constitute a waiver by the Beneficiary of any Event
of Default with respect to which such advance is made nor excuse the Grantor
from any performance required hereunder. The Grantor shall pay to the
Beneficiary upon demand all such advances made by the Beneficiary with interest
thereon at a rate equal at all times to the Default Interest Rate. All such
advances and accrued interest shall be secured by this Deed of Trust.

Section 3.09 Further Assurances. Upon the request of the Beneficiary, the
Grantor shall promptly do all acts and things, including the execution,
acknowledgment and delivery of such financing statements, instruments and
documents as the Beneficiary may reasonably request, to enable the Beneficiary
to perfect and maintain the Lien of this Deed of Trust and/or the Beneficiary’s
rights and remedies hereunder. The Grantor shall notify the Beneficiary promptly
of (i) any change in its name and (ii) any change in its principal place of
business or its chief executive office. In the event the Grantor fails to take
any action required under this Section, .the Beneficiary may take any such
action and make, execute and record any such financing statements, instruments
and documents for and in the name of the Grantor, and the Grantor hereby
irrevocably appoints the Beneficiary as its attorney-in-fact to take such
actions, which appointment is coupled with an interest and irrevocable.

Section 3.10 Condemnation, Etc. The Grantor agrees to notify the Beneficiary
immediately upon learning of the institution of any proceeding for the
condemnation of all or any part of the Trust Estate. The Grantor agrees, at its
expense, to file or defend its claim in that proceeding and to prosecute it with
due diligence to a final disposition, and to cause any awards or settlements to
be paid to the Beneficiary.

Section 3.11 Conflict with Deed of Trust Terms. This Deed of Trust shall, to the
greatest extent possible, be construed as consistent with the provisions of the
Promissory Note. In the event of an irreconcilable conflict between the
provisions of this Deed of Trust and the Promissory Note, the provisions of this
Deed of Trust shall control.

ARTICLE IV EVENTS OF DEFAULT AND REMEDIES OF THE BENEFICIARY

Section 4.1 Events of Default. Each of the following shall be an “Event of
Default”:

(A) the default in the due observance or performance of any of the covenants,
conditions or agreements on the part of the Grantor in this Deed of Trust, and
such default shall continue for a period of fifteen (15) days after written
notice specifying such default and requiring the same to be remedied shall have
been given to the Grantor by the Beneficiary;

(B) any representation or warranty made by the Grantor herein, or in any
certificate, instrument or document delivered hereunder, shall prove to be false
or misleading in any material respect on

--------------------------------------------------------------------------------



or as of the date made; and




(C) an “Event of Default” shall have occurred and be continuing under the
Promissory Note.

Section 4.2 Remedies of the Beneficiary. If one or more Events of Default shall
occur and be continuing, the Beneficiary (personally or by attorney), in its
discretion, may:

(A) take immediate possession of the Trust Estate, collect and receive all
credits, outstanding accounts and bills receivable of the Grantor and the Rents
and Profits, and all other rents, income, revenues, profits and proceeds
pertaining to or arising from the Trust Estate, or any part thereof, whether
then past due or accruing thereafter, and issue binding receipts therefor, and
manage, control and operate the Trust Estate as fully as the Grantor might do if
in possession thereof, including, without limitation, the making of all repairs
or replacements reasonably deemed necessary or advisable;

(B) proceed to protect and enforce the rights of the Grantor and the rights of
the Beneficiary by suits or actions in equity or at law in any court or courts
of competent jurisdiction, whether for specific performance of any covenant or
any agreement contained herein or in aid of the execution of any power herein
granted or for the foreclosure hereof or hereunder or for the sale of the Trust
Estate, or any part thereof, or to collect the Obligations or for the
enforcement of such other or additional appropriate legal or equitable remedies
as may be deemed necessary or advisable to protect and enforce the rights and
remedies herein granted or conferred, and in the event of the institution of any
such action or suit, the Beneficiary shall have the right to have appointed a
receiver of the Trust Estate and of the Rents and Profits, and all other rents,
income, revenues, profits and proceeds pertaining thereto or arising therefrom,
whether then past due or accruing after the appointment of such receiver,
derived, received or had from the time of the commencement of such suit or
action, and such receiver shall have all the usual powers and duties of
receivers in like and similar cases, to the fullest extent permitted by law, and
if application shall be made for the appointment of a receiver, the Grantor
hereby expressly consents that the court to which such application shall be made
may make said appointment; and

(C) request the Trustee to proceed with foreclosure and, in such event, the
Trustee is hereby authorized and empowered to sell or cause to be sold all and
singular the Trust Estate or any part thereof, and all right, title, interest,
claim and demand of the Grantor therein or thereto, as follows:

(1) Notice of sale of all or part of the Trust Estate by the Trustee shall be
given as provided by applicable law. In addition, the Beneficiary shall, at
least twenty-one (21) days preceding the date of sale, serve written notice of
the proposed sale by certified mail on the Grantor and each debtor obligated to
pay the Obligations secured hereby according to the Beneficiary’s records.
Service of such notice shall be completed upon deposit of the notice, enclosed
in a postpaid wrapper, properly addressed to such debtor at the most recent
address as shown by the records of the Beneficiary, in a post office or official
depository under the care and custody of the United States Postal Service. The
affidavit of any person having knowledge of the facts to the effect that such
service was completed shall be prima facie evidence of the fact of service. Any
notice that is required or permitted to be given to the Grantor may be addressed
to the Grantor at the Grantor’s address in Section 6.3 hereof. Any notice that
is to be given by certified mail to any

--------------------------------------------------------------------------------

other debtor may, if no address for such other debtor is shown by the records of
the Beneficiary, be addressed to such other debtor at the address of the Grantor
as is shown by the records of the Beneficiary. The Trustee or his successor or
substitute may appoint or delegate anyone or more persons as agent to perform
any act or acts necessary or incident to any sale held by the Trustee, including
the posting of notices and the conduct of sale, but in the name and on behalf of
the Trustee, his successor or substitute. If the Trustee or his successor or
substitute shall have given notice of sale hereunder, any successor or
substitute Trustee thereafter appointed may complete the sale and the conveyance
of the property pursuant thereto as if such notice had been given by the
successor or substitute Trustee conducing the sale.

(2) All sales shall take place at such time and place designated by applicable
law, after giving notice of the time, place and terms of said sale (including
the earliest time at which such sale shall occur) and of the Trust Estate to be
sold in the manner hereinafter described. To the extent permitted by applicable
law, any sale may be adjourned by announcement at the time and place appointed
for such sale without further notice except as may be required by law. The
Trustee may sell all or any portion of the Trust Estate, together or in lots or
parcels. In no event shall the Trustee be required to exhibit, present or
display at any such sale any of the Trust Estate to be sold at such sale. The
Beneficiary may bid and become the purchaser of all or any part of the Trust
Estate at any trustee’s or foreclosure sale hereunder, and the amount of the
Beneficiary’s successful bid may be credited to the Obligations. In the event
any sale hereunder is not completed or is defective in the opinion of the
Beneficiary, such sale shall not exhaust the power of sale hereunder and the
Beneficiary shall have the right to cause a subsequent sale or sales to be made
hereunder.

(3) If there is an Event of Default on account of the nonpayment of any portion
of the Obligations, and the Beneficiary elects not to accelerate the unpaid
balance of the Obligations, the Beneficiary shall have the option to proceed
with foreclosure in satisfaction of such unpaid installment or other amount
either through judicial proceedings or by directing the Trustee to proceed as if
under a full foreclosure, conducting the sale as herein provided without
declaring the entire Obligations due. It is agreed that such sale, if so made,
shall not in any manner affect the unmatured part of the Obligations, but as to
such unmatured part this Deed of Trust shall remain in full force and effect as
though no sale had been made under the provisions of this Section. Several sales
may be made hereunder without exhausting the right of sale for any unmatured
part of the Obligations.

(4) The Trustee shall deliver to the purchaser a Trustee’s deed and such other
bills of sale, assignments and documents of transfer and sale as the Trustee may
deem necessary conveying the Trust Estate so sold in fee simple with covenants
of general warranty. The Grantor covenants and agrees to defend generally the
purchaser’s title to the Trust Estate against all claims and demands, subject
only to the Permitted Encumbrances. The Grantor hereby agrees, in its behalf and
in behalf of the Grantor’s heirs, executors, administrators, personal
representatives, successors and assigns, that any and all recitals made in any
deed of conveyance, bill of sale or other assignments given by the Trustee with
respect to the identity of the Beneficiary, the occurrence or existence of any
default, the acceleration of the maturity of any of the Obligations, the request
to sell, the notice of sale, the giving of notice to all debtors legally
entitled thereto, the time, place, terms and manner of sale, and receipt,
distribution and application of the money realized therefrom, or the due and
proper appointment of a substitute Trustee, and, without being

--------------------------------------------------------------------------------

limited by the foregoing, with respect to any other act or thing having been
duly done by the Beneficiary or by the Trustee hereunder, shall be taken by all
courts of law and equity as prima facie evidence that the statements or recitals
state facts and are without further question to be so accepted, and the Grantor
hereby ratifies and confirms every act that the Trustee or any substitute
Trustee hereunder may lawfully do in the premises by virtue hereof. The
purchaser at any such sale may disaffirm any easement, restriction, preliminary
plan, or subdivision plat granted or filed, or rental, lease or other contract
made in violation of any provision of this Deed of Trust, and may take immediate
possession of the Trust Estate free from, and despite the terms of, such
easement, restriction, plan, or plat, or rental, lease or other contract.

(5) The Trustee shall apply the proceeds of the sale in the following order: (a)
to all reasonable costs and expenses of the sale, including but not limited to,
reasonable Trustee’s fees and attorney’s fees and costs of title evidence; (b)
to all sums secured by this Deed of Trust in such order as the Beneficiary, in
the Beneficiary’s sole discretion, directs; and (c) the excess, if any, to the
person or persons legally entitled thereto.

(6) If the Trust Estate is sold pursuant to Section 4.2(C)(2) hereof, the
Grantor or any person holding possession of the Trust Estate through the Grantor
shall immediately surrender possession of the Trust Estate to the purchaser at
such sale upon the purchaser’s written demand. If possession is not surrendered
upon the purchaser’s written demand, the Grantor or such person shall be a
tenant at sufferance and may be removed by writ of possession or by an action
for forcible entry and detainer.

(7) The Beneficiary shall be entitled to collect all costs and expenses incurred
in pursuing such remedies, including but not limited to, attorneys’ fees and
costs of documentary evidence, abstracts, and title reports.

Section 4.3 Application of Proceeds from Remedial Actions. Any proceeds or funds
arising from the exercise of any rights or the enforcement of any remedies
herein provided after the payment or provision for the payment of any and all
costs and expenses including without limitation charges for reasonable
attorneys’ fees in connection with the exercise of such rights or the
enforcement of such remedies shall be applied to the Obligations in such order
and manner as the Beneficiary shall elect in its sole discretion subject to
applicable law and so long as not inconsistent with the provisions of the
Promissory Note, and the balance, if any, shall be paid to whomsoever else shall
be entitled thereto. Any other provision herein notwithstanding, no credit shall
be given upon the Obligations for any Rents and Profits, either before or after
the Beneficiary obtains possession of the Trust Estate, unless and until the
Rents and Profits are actually received by the Beneficiary and are actually used
and applied by the Beneficiary for that purpose.

Section 4.4 Remedies Cumulative; No Election. Every right or remedy herein
conferred upon or reserved to the Beneficiary or the Trustee shall be cumulative
and shall be in addition to every other right and remedy given hereunder or now
or hereafter existing at law, or in equity, or by statute. The pursuit of any
right or remedy shall not be construed as an election.

Section 4.5 Waiver of Appraisement Rights. The Grantor, for itself and all who
may claim through or under it, covenants that it will not at any time insist
upon or plead, or in any manner

--------------------------------------------------------------------------------

whatever claim, or take the benefit or advantage of, any appraisement,
valuation, stay, extension or redemption laws now or hereafter in force in any
locality where any of the Trust Estate may be situated, in order to prevent,
delay or hinder the enforcement or foreclosure of this Deed of Trust, or the
absolute sale of the Trust Estate, or any part thereof, or the final and
absolute putting into possession thereof, immediately after such sale, of the
purchaser or purchasers thereat, and the Grantor, for itself and all who may
claim through or under it, hereby waives the benefit of all such laws unless
such waiver shall be forbidden by law.

Section 4.6 Exercise by Trustee. Notwithstanding anything herein to the
contrary, the Trustee (i) shall not exercise, or waive the exercise of, any of
its rights or remedies hereunder (other than its right to reimbursement) except
upon the request of the Beneficiary, and (ii) shall exercise, or waive the
exercise of, any or all of such rights or remedies upon the request of the
Beneficiary and at the direction of the Beneficiary as to the manner of such
exercise or waiver, provided that the Trustee shall have the right to decline to
follow any such request or direction if the Trustee shall be advised by counsel
that the action or proceeding, or manner thereof, so directed may not lawfully
be taken or waived.

Section 4.7 Waiver of Marshalling. Notwithstanding the existence of any other
security interests in the Trust Estate held by the Beneficiary or by any other
party, the Beneficiary shall have the right to determine the order in which any
or all portions of the Obligations are satisfied from the proceeds realized upon
the exercise of the remedies provided in this Article IV. The Grantor, any party
who consents to this Deed of Trust, and any party who now or hereafter acquires
a security interest in the Trust Estate and who has actual or constructive
notice of this Deed of Trust and the Beneficiary’s rights and interests under
this Deed of Trust, hereby waive any and all right to require the marshalling of
assets in connection with the exercise of any of the remedies permitted by
applicable law or provided by this Deed of Trust.

ARTICLE V POSSESSION UNTIL DEFAULT; SATISFACTION

Section 5.1 Possession Until Default. So long as no Event of Default shall have
occurred and be continuing, the Grantor shall be permitted to retain actual
possession of the Trust Estate, and to manage, operate and use the same and any
part thereof, with the rights and franchises appertaining thereto, including,
without limitation, to collect, receive, take, use and enjoy the Rents and
Profits and all other rents, revenues, issues, earnings, income, products,
profits and proceeds thereof or therefrom, subject to the provisions of this
Deed of Trust.

Section 5.2 Satisfaction. If the Grantor shall well and truly pay or cause to be
paid the Obligations at the times and in the manner provided in the Promissory
Note, and shall also pay or cause to be paid all other sums payable by the
Grantor hereunder, and shall keep and perform all covenants herein required to
be kept and performed by it, then and in that case, the Trust Estate shall, upon
the written request of the Grantor, be wholly released and cleared of the Lien
of this Deed of Trust, and in such case, at the Grantor’s cost and expense, the
Beneficiary and the Trustee shall execute and deliver to the Grantor such
instruments of release, cancellation, satisfaction or reconveyance as shall be
required by law in the circumstances, if any. Upon the repayment in full of all
Obligations, the liens arising hereunder shall terminate and all rights to the
Trust Estate shall revert to the Grantor. Upon any such termination of the liens
arising hereunder, the Trustee will, at the expense of the Grantor, execute and
deliver to the Grantor

--------------------------------------------------------------------------------

such documents as the Grantor shall reasonably request to evidence the
termination and release of the lien of this Deed of Trust on the Trust Estate.



ARTICLE VI MISCELLANEOUS




Section 6.1 Deed of Trust to Bind and Benefit Successors and Assigns. Without in
any way waiving the prohibitions of Section 3.5 hereof, all of the covenants,
stipulations, promises, undertakings and agreements herein contained by or on
behalf of the Grantor shall bind its successors and assigns, whether so
specified or not, and all titles, rights and remedies hereby granted to or
conferred upon the Trustee or the Beneficiary shall pass to and inure to the
benefit of the successors and assigns of the Trustee or the Beneficiary, as the
case may be. The Grantor hereby agrees to execute such consents, acknowledgments
and other instruments as may reasonably be requested by the Trustee in
connection with the transfer to a successor trustee of the rights or interests
of the Trustee hereunder. Upon the indefeasible payment in full of all
Obligations, the liens arising hereunder shall terminate and all rights to the
Trust Estate shall revert to the Grantor. Upon any such termination of the liens
arising hereunder, the Trustee will, at the expense of the Grantor, execute and
deliver to the Grantor such documents as the Grantor shall reasonably request to
evidence the termination and release of such liens on the Trust Estate.

Section 6.2 Headings. The descriptive headings of the various articles and
sections of this Deed of Trust were formulated and inserted for convenience only
and shall not be deemed to affect the meaning or construction of any of the
provisions hereof.

Section 6.3 Notices. All demands, notices, reports, approvals, designations or
directions required or permitted to be given hereunder (i) shall be in writing
and addressed as set forth below and shall be personally delivered or sent by
facsimile transmission, nationally recognized overnight courier service, or
United States Mail, certified and return receipt requested, and (ii) shall be
deemed to have been given or made: (a) if delivered personally, immediately upon
delivery, (b) if by facsimile transmission, immediately upon sending and upon
confirmation of receipt, (c) if by nationally recognized overnight courier
service with instructions to deliver the next business day, one business day
after sending, and (d) if by United States Mail, certified mail, return receipt
requested, five days after mailing:



As to the Grantor:

Raser Power Systems, LLC
5152 N. Edgewood Dr., Suite 200
Provo, Utah 84604
Attention: General Counsel

As to the Trustee:




--------------------------------------------------------------------------------



As to the Beneficiary:

Evergreen Clean Energy, LLC
3rd Floor, Vintage Building No. 3
4626 North 300 West
Provo, Utah 84604
Telephone: 801-404-3943
Attention: Dean Rostrom and Mark Burdge




Any party may from time to time designate to each other party a new address to
which demands, notices, reports, approvals, designations or directions may be
addressed, and from and after any such designation, the address designated shall
be deemed to be the address of such party in lieu of the address given above.

Section 6.4 Severability. The invalidity of anyone or more phrases, clauses,
sentences, paragraphs or provisions of this Deed of Trust shall not affect the
remaining portions hereof.

Section 6.5 Governing Law. The effect and meaning of this Deed of Trust, and the
rights of all parties hereunder, shall be governed by, and construed according
to, the laws of the State in which the Trust Estate is located, except to the
extent governed by federal law.

Section 6.6 Indemnification by the Grantor of the Beneficiarv. THE GRANTOR
AGREES TO INDEMNIFY AND SAVE HARMLESS THE BENEFICIARY AGAINST ANY LIABILITY OR
DAMAGES WHICH THE BENEFICIARY MAY INCUR OR SUSTAIN IN THE EXERCISE AND
PERFORMANCE OF ITS RIGHTFUL POWERS AND DUTIES HEREUNDER, INCLUDING ANY LIABILITY
OR DAMAGES ARISING FROM THE GRANTOR’S FAILURE TO COMPLY WITH ANY ENVIRONMENTAL
LAW OR THE LIKE APPLICABLE TO THE TRUST ESTATE OR ANY LIABILITY UNDER ANY LEASE,
PROVIDED THAT THE GRANTOR SHALL HAVE NO OBLIGATION TO INDEMNIFY THE BENEFICIARY
AGAINST ANY SUCH LIABILITY OR DAMAGES TO THE EXTENT THAT A COURT OF COMPETENT
JURISDICTION RENDERS A FINAL NON-APPEALABLE DETERMINATION THAT THEY ARE SOLELY
THE RESULT OF THE WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF THE BENEFICIARY. FOR
SUCH INDEMNITY, THE BENEFICIARY SHALL BE SECURED UNDER THIS DEED OF TRUST IN THE
SAME MANNER AS THE OBLIGATIONS. THE GRANTOR’S OBLIGATIONS UNDER THIS SECTION
SHALL SURVIVE THE EXERCISE BY THE BENEFICIARY OF ITS RIGHTS AND REMEDIES
HEREUNDER, ANY FORECLOSURE ON ALL OR ANY PART OF THE TRUST ESTATE AND THE
RELEASE, CANCELLATION OR SATISFACTION OF THIS DEED OF TRUST.



Section 6.7 Trustee.




(A) Subject to applicable law, the Trustee may resign by an instrument in
writing addressed to the Beneficiary, or the Trustee may be removed at any time
with or without cause by an instrument in writing executed by the Beneficiary.
In case of the death, resignation, removal or disqualification of the Trustee or
if for any reason the Beneficiary shall deem it desirable to appoint a
substitute or successor Trustee, then the Beneficiary shall have the right and
is hereby

--------------------------------------------------------------------------------

authorized and empowered to appoint a successor Trustee, or a substitute
Trustee, without other formality than appointment and designation in writing
executed by the Beneficiary, and the authority hereby conferred shall extend to
the appointment of other successor and substitute Trustees successively until
the Obligations have been fully satisfied or until the Trust Estate is sold
hereunder. Such appointment and designation by the Beneficiary shall be full
evidence of the right and authority to make the same and all facts therein
recited. If the Trustee is a corporation, a national banking association or a
federally chartered instrumentality of the United States and its appointment as
Trustee is executed in its behalf by an officer of such corporation or national
banking association, or an authorized representative of such federally chartered
instrumentality, such appointment shall be conclusively presumed to be executed
with authority and shall be valid and sufficient without proof of any action by
the board of directors or any superior officer. Upon the making of such
appointment and designation, all of the estate and title of the Trustee in the
Trust Estate shall vest in the named successor or substitute Trustee and it
shall thereupon succeed to and shall hold, possess and execute all the rights,
powers, privileges, immunities and duties herein conferred upon the Trustee; but
nevertheless, upon the written request of the Beneficiary or of the successor or
substitute Trustee, the Trustee ceasing to act shall execute and deliver an
instrument transferring to such successor or substitute Trustee all of the
estate and title in the Trust Estate of the Trustee ceasing to act, together
with all the rights, powers, privileges, immunities and duties herein conferred
upon the Trustee, and shall duly assign, transfer and deliver any of the
properties and moneys held by said Trustee hereunder to said successor or
substitute Trustee. All references herein shall be deemed to refer to the
Trustee (including any successor or substitute appointed and designated as
herein provided) from time to time acting hereunder. Except as otherwise
required by applicable law, the Trustee shall not perform any act or omit to act
hereunder unless, prior to such act or omission, the Beneficiary delivers to the
Trustee direction to so act or omit to act. The Grantor hereby ratifies and
confirms any and all acts which the Trustee herein named or its successor or
successors, substitute or substitutes, in this trust, shall do lawfully by
virtue hereof.

(B) The Trustee shall not be liable for any error of judgment or act done by the
Trustee in good faith, or otherwise be responsible or accountable under any
circumstances whatsoever, except for the Trustee’s gross negligence or willful
misconduct. The Trustee shall have the right to rely upon any instrument,
document or signature authorizing or supporting any action taken or proposed to
be taken by it hereunder, believed by it in good faith to be genuine. All moneys
received by the Trustee shall, until used or applied as herein provided, be held
in trust for the purposes for which they were received, but need not be
segregated in any manner from any other moneys (except to the extent required by
law or by the Beneficiary), and the Trustee shall be under no liability for
interest on any moneys received by it hereunder.

(C) THE GRANTOR HEREBY AGREES TO INDEMNIFY AND SAVE HARMLESS THE TRUSTEE FROM
AND AGAINST ANY LIABILITY OR DAMAGES WHICH THE TRUSTEE MAY INCUR OR SUSTAIN IN
THE EXERCISE AND PERFORMANCE OF ITS RIGHTS AND DUTIES HEREUNDER, UNLESS INCURRED
OR SUSTAINED AS A RESULT OF THE TRUSTEE’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.



[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------

EXECUTED AND DELIVERED effective as of the date first written above.



TRUSTOR:






RASER POWER SYSTEMS, LLC, a Delaware
limited liability company, as Trustor






By: /s/ Richard D. Clayton_______
Name: Richard D. Clayton
Title: Manager




THE STATE OF    )      : ss.  COUNTY OF    ) 


This instrument was acknowledged before me on this ____ day of
_____________
, 2010, by

_________________
,
___________________
of RASER POWER SYSTEMS, LLC, a Delaware limited liability company, for and on
behalf of said company.

_______________________________________
Notary Public

--------------------------------------------------------------------------------



Exhibit A—Trust Estate




[Description of Alvord Prospect (formerly the Borax Lake Prospect)]

--------------------------------------------------------------------------------



Exhibit B




That certain Subordination, Nondisturbance and Attornment Agreement dated as of
June 29, 2010 by and between Raser Power Systems, LLC and Rabo Agrifinance, Inc.

--------------------------------------------------------------------------------